Citation Nr: 0817951	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.  

In his October 2004 Substantive Appeal, the appellant 
requested to appear at a Board hearing in Washington, D.C.  
In February 2008, the Board sent the veteran a letter asking 
whether he wanted to attend a Board hearing.  The letter was 
returned as undeliverable.  In March 2008, the Board sent the 
veteran a letter informing him that his Board hearing was 
scheduled for May 6, 2008.  The appellant failed to appear 
for his scheduled hearing.  Attempts to locate the veteran 
have not been successful.  The hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that degenerative 
disc disease was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in July 2001.  The letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  While the veteran has not explicitly been advised 
to provide any evidence in his possession that pertains to 
his claim, the July 2001 letter informed the appellant that 
he should furnish medical evidence to show that his back 
condition was incurred or aggravated by service and had been 
treated since discharge to the present and that he should 
"send us the evidence we need as soon as possible".  Given 
these instructions, the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to this claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See Mayfield II, 
20 Vet. App. at 543 (rejecting the argument that the Board 
lacks authority to consider harmless error).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was not provided.  However, in the decision 
herein, the Board denies the claim for service connection, so 
no disability rating or effective date is being, or is to be 
assigned.  Hence, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The veteran's service representative has requested that VA 
attempt to obtain the veteran's prison records from 
incarcerations in Lexington, Kentucky, from 1971 to 1972, and 
from Ashland, Kentucky, from 1977 to 1979.  The 
representative made this request after a VA medical examiner 
suggested in his report that examining the veteran's prison 
records might make it more likely to find a medical 
relationship between the veteran's back problems and service.  
However, the RO notified the veteran in the July 2001 letter 
to complete and sign one of the enclosed VA Forms 21-4142 
("Authorization for Release of Information") for each 
hospital where he was treated.  The veteran's failure to 
authorize VA's search for prison records was mentioned both 
in the February 2003 rating decision under appeal and the 
August 2004 statement of the case (SOC).  In addition to the 
veteran's continued failure to complete and sign a VA Form 
21-4142 as to the two state or federal prisons noted in the 
file, he apparently has failed to inform both VA and his 
representative of his current mailing address.  Obviously, 
since the veteran cannot be located, and his signature on a 
release must be obtained prior to VA procuring the records in 
question, the Board lacks the means to acquire these records.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190 (1991).

The Board thus finds that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board may address the 
merits of this claim without causing any prejudice to the 
veteran.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers degenerative 
disc disease in his spine as a result of his active military 
service.  Considering the claim in light of the above-noted 
legal authority, the Board finds that the weight of the 
evidence is against the claim.

Service treatment records reveal that the veteran was treated 
for back pain several times during active duty.  In November 
1967, the veteran was seen at the dispensary.  He complained 
that he hurt his back a few days earlier.  A physical 
examination was negative.  The veteran was prescribed 
medication and told not to do any heavy lifting for one week.  
Later that month, the veteran was seen for back strain and 
treated with aspirin.  Back strain was assessed.  In February 
1968, the veteran complained of having back pain for one 
week.  The examiner's impression was muscle strain and the 
veteran was placed on light duty for two days.  In March 
1968, the veteran complained of back trouble for five days.  
In June 1968, the veteran was seen for pain in the lower 
back.  X-rays were negative.  The examiner's impression was 
muscle spasm.  An examination showed normal range of motion 
of the lumbar region and no tenderness in the kidney area.  
His January 1969 discharge examination showed no 
abnormalities for the spine and other musculoskeletal areas.

Post-service VA medical records dated from July 1994 to 
December 2005 show the veteran's complaints of back pain in 
2000 when he sought treatment.  In July 2000 he was diagnosed 
with low back pain, after complaining years of chronic back 
pain with pain occasionally shot down his legs.  Objectively, 
no weakness or numbness was noted.  He was given Motrin, 
Flexiril, a back brace and referred to rehabilitation for 
back exercises.  A magnetic resonance imaging (MRI) scan 
showed narrow disc spaces at L2-3 and L3-4 with marginal 
osteophytes.  Irregularity at the anterior portion of the 
disc space at L2-3 might have been due to degenerative change 
with superimposed avascular necrosis, but an inflammatory 
process was not completely ruled out.  An August 2000 VA 
orthopedic clinic record related the veteran's history of low 
back pain since service with some radiation toward the right 
hip noted.  It also was noted that pain was aggravated by 
heavy lifting.  An August 2000 bone scan was not indicative 
of the presence of osteomyelitis in the lumbar spine.  A MRI 
scan of the lumbar spine in September 2000 showed multilevel 
degenerative disc disease with mild central spinal stenosis 
at L3-4 and small central disc herniation superimposed on 
disc bulge at L4-5.  A September 2000 VA physical therapy 
outpatient record noted an initial evaluation for physical 
therapy.

A January 2001 VA medical record noted that the veteran 
complained of left lower back pain and a muscle spasm for 
several days with intermittent numbness in the left buttocks.  
The veteran related his symptoms to an old back injury when 
serving in Vietnam and requested a muscle relaxant.

On VA examination in March 2002, the veteran complained of 
low back pain and said that he had worked on constructing and 
maintaining an air base while serving in Vietnam and had done 
a great deal of heavy lifting.  The veteran also related 
multiple incarcerations related to drugs and told the 
examiner that when he was in prison in Lexington, Kentucky, 
in 1971 or 1972 that he believed he reported to sick call due 
to back pain and was given anti-inflammatory medications.  
Then, or in subsequent incarcerations, he said he was given 
light duty to wait on tables due to low back pain.  He also 
complained of current back pain that radiated into the left 
leg and affected his ability to bend.  The examiner diagnosed 
degenerative disc disease with intermittent low back pain 
with fair control from Methadone he took for drug addiction.  
The March 2002 VA examiner also opined that it was less 
likely than not that the strenuous activity that the veteran 
did in service caused his current degenerative disc disease.  
The examiner added that if prison records could corroborate 
medications and light duty for back problems than it would be 
more likely that the veteran did indeed have chronic long 
standing back problems and that his disc disease began in 
service.

On VA examination in October 2002, the veteran complained of 
low back pain.  Examination of the spine showed no postural 
abnormalities or fixed deformities, such as kyphosis or 
scoliosis.  There was tenderness to percussion over the 
lumbar spine.  The October 2002 VA examiner diagnosed 
degenerative joint disease of the lumbar spine.

Based upon the evidence of record, the Board finds that the 
veteran's degenerative disc disease was not manifest during 
active service, manifest within the first post-service year, 
or demonstrated to have developed as a result of an 
established event, injury, or disease during active service.

In this case, service treatment records do not show that the 
veteran had any complaint, treatment, or diagnosis of 
degenerative disc disease during active service, although 
they do show complaints and treatment for back pain on 
several occasions.  X-ray studies in June 1968 found no signs 
of back pathology.  Pain, alone, without evidence of 
underlying pathology, does not constitute competent evidence 
of a disability for VA purposes.  See, e.g., Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Evidence of a 
diagnosis of degenerative disc disease is first shown in 
2000, more than 30 years after separation from active 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The evidence of record clearly shows that the veteran 
currently has degenerative disc disease as a spinal 
disability.  However, there is no competent medical evidence 
which provides a nexus between the veteran's current spine 
disability and any established event, injury, or disease from 
active service.  In fact, the VA examiner opined that it was 
less likely than not that the veteran's work in construction 
and maintenance of an air base while in service in Vietnam 
caused his current degenerative disc disease.

The Board accords great probative value to the VA examiner's 
opinion as it was based on a review of the veteran's claims 
file, a detailed review of pertinent aspects of the veteran's 
documented medical history, and a current examination and 
interview of the veteran.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered whether service connection for 
degenerative disc disease could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced degenerative disc disease to a 
compensable level within a year after his discharge from 
active duty.  The Board notes that the May 2002 VA examiner's 
reference to possible treatment of the veteran in prison in 
1971 or 1972 for back problems would have been two or three 
years after his discharge from service.  Therefore, service 
connection for degenerative disc disease cannot be 
established on a presumptive basis.

The Board also has considered the assertions the veteran has 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that he has degenerative disc disease that 
is associated with military service, this claim turns on a 
medical matter--the relationship between a current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the veteran's assertions regarding the etiology 
of his degenerative disc disease simply do not constitute 
persuasive evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for degenerative disc disease must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for degenerative disc 
disease is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


